Citation Nr: 1747173	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-17 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	North Carolina Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1976 and from January 1991 to April 1991.  He also had additional periods of reserve service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In April 2016, the Board remanded this matter for further development.  Review of the completed development related to the Board's prior remand reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran sustained a right ankle injury while playing basketball during a period of Active Duty for Training in June 1980.

2. The Veteran's current right ankle disability was not incurred in, or aggravated by, any period of service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for a Right Ankle Disability

The Veteran has contended that he sustained an injury to his right ankle during a period of Active Duty for Training (ACDUTRA) in 1980 that resulted in disability that continued until it was worsened during a work injury in 1994.  He has also argued that his service in the Army and Army Reserves required rigorous physical demands such as prolonged standing, marching, running, carrying backpacks, exposure to different geographical conditions, and climate changes resulted in his current right ankle disability.  Unfortunately, the Board finds that the preponderance of the evidence does not support an etiological relationship between the Veteran's current right ankle disability and any period of service, including his service in the Army Reserves. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d).

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA. 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).  A claimant whose claim is based on a period of ACDUTRA or inactive duty for training (INACDUTRA) cannot be entitled to the presumption of service connection for various diseases.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010); see also 38 U.S.C.A. §§ 101 (24)(B), 1112, 1137; 38 C.F.R. §§ 3.6 (a), 3.307(a).  Accordingly, the Board notes that presumptive service connection for his right ankle disability based upon a period of ACDUTRA or INACDUTRA is not available; however, service connection could be granted for the disability on a direct basis due to an injury (or disease) during the Veteran's reserve service.  See 38 C.F.R. § 3.6 (a); Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

Additionally, the Veteran may be entitled to presumptive service connection during his periods of active duty service.  The Board notes that certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  As the Veteran has a diagnosis of arthritis, service connection could be granted on a presumptive basis if the Veteran was shown to be diagnosed with arthritis during a period of active service, or within a year of separation from active service.  As will be discussed further below, the Veteran was not diagnosed with arthritis of the right ankle during any period of active service and there is no evidence reflecting arthritis to a compensable degree within one year of the Veteran's separation from any period of active service.  Accordingly, in order to establish service connection for the Veteran's arthritis of the right ankle he must either demonstrate continuity of symptomatology between the Veteran's arthritis and a period of active service or demonstrate an etiological relationship between the condition and a period of active service.  See 38 C.F.R. § 3.303 (b).  

During the Veteran's February 2016 hearing, the Veteran contended that his current right ankle disability was incurred in June 1980.  He reported that he injured his right ankle while playing basketball and sought treatment for the injury that day.  He initially went to the infirmary, but was told that "there wasn't anything wrong with me."  After his pain worsened throughout the day, he was taken that night to the Moncrief Hospital Army Hospital.  X-rays were taken and the Veteran was prescribed pain medication and crutches.  He reported that after his June 1980 injury his ankle would swell up and it would cause him pain.  He indicated that he treated these symptoms with over the counter medications for many years.  The Veteran stated that after his injury in 1980 he couldn't apply a lot of pressure on that ankle and "that proceeded on all my life." He also reported he began dragging his heel after the June 1980 injury, which he had never done before.  He stated that "he knew that something else was wrong with his ankle" but he didn't know that his ACL (anterior cruciate ligament) had been damaged until he suffered a work injury in 1994.  

The Veteran stated that after his work injury in 1994 he went to the emergency room and "Dr. B came in and he examined me and told me, after the x-ray, that I had a fracture."  He underwent surgery the next day, and was in a cast on his ankle for about three months.  The Veteran stated that when the cast was taken off Dr. B. started examining my ankle and said I had a problem on the lower part of my ankle. "He touched it [and] he said, 'I can't fix this problem for you, but that was one of the problems about your ankle.'  I think he wanted to tell me that happened to me a long time ago."

The Veteran's service medical records (SMR) indicate that the Veteran sought treatment related to a right ankle injury on June 12, 1980 at the Moncrief Army Hospital at Fort Jackson, South Carolina and again on June 13, 1980 at the Central Troop medical clinic at Fort Jackson.  The records from Moncrief Army Hospital state that the Veteran had symptoms of mild swelling and tenderness of the right ankle.  He underwent an x-ray and was diagnosed with an ankle sprain.  He was prescribed pain medication, an ACE bandage, and crutches.  Records from the following day at the Central Troop medical clinic note the diagnosis of a sprained ankle and state that the Veteran was advised to keep the ankle iced and elevated due to swelling expected to last at least eight days.  

A Report of Medical Examination from March 8, 1990 reported normal feet, lower extremities, and other musculoskeletal findings.  A Report of Medical History completed by the Veteran on March 8, 1990 stated that the Veteran was in good health, taking no medication, and denied any history of swollen or painful joints.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entire record. 

A layperson is competent to report on the onset and continuity of current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

After review of the evidence of record, the Board finds that the evidence does not indicate that the Veteran's current right ankle disability was incurred in, or aggravated by, any period of service.  While the Board concedes that the Veteran was serving on a period of ACDUTRA at the time of his June 1980 injury, the evidence indicates that the Veteran's right ankle injury in 1980 was an acute injury that resolved, and that the Veteran's current right ankle injury was the result of his post-service work injury in 1994 and not due to any period of service.  

The Board finds probative the opinion of the 2016 VA examiner regarding the etiology of the Veteran's current right ankle disability.  The examiner opined that it was less likely than not that the Veteran's right ankle disability was incurred in, or caused by, the documented in-service injury in 1980.  The examiner also opined that it was less likely than not that the Veteran's right ankle disability was caused by any activities undertaken during either of the Veteran's periods of active service, including the prolonged standing, marching, running, carrying backpacks, exposure to different geographical conditions, and climate changes experienced during his periods of active service.  The examiner stated that these opinions were based upon evidence that indicated that the Veteran's initial injury in 1980 was documented to have affected the opposite side of the Veteran's ankle than the side that resulted in the pinned fracture and the lack of continuity/chronicity of the Veteran's symptoms after the 1980 injury.  

To the extent that the Veteran has reported recurrent symptoms of pain, swelling, inability to put pressure on the ankle after the 1980 injury, and dragging his heel after the June 1980 injury, the Board finds these reports to be not credible.  The Board notes that these reports conflict with the statements the Veteran made on his March 1990 Report of Medical History where the Veteran stated that he was in good health, taking no medication, and denied any history of swollen or painful joints.  The Report of Medical Examination from this time also did not indicate any current right ankle disability or disability of the right lower extremity.  The reports of right ankle symptoms since 1980 also conflict with the records provided by Dr. B.  In April 1995, Dr. B. stated that the Veteran was eleven months removed from "the original problem," which would indicate that the Veteran's current right ankle problem began in May 1994 at the same time as his work injury.  

The 2016 VA examiner also opined that the May 1994 injury was the cause of the Veteran's diagnosed arthritis.  The examiner opined that the arthritis could not have begun during, or continued since the Veteran's period of active service in 1990, because it did not result until the injury in 1994.  

To the extent that the Veteran reported that Dr. B told him that there was a relationship between his 1980 injury and his right ankle disability after his right ankle surgery, the Board finds this statement to be not credible.  While the Veteran is competent to state that Dr. B told him that "I had a problem on the lower part of my ankle... and that was one of the problems about your ankle."  The Board does not find these statements to be credible.  This statement is inconsistent with the medical records provided by Dr. B, which report that the Veteran's "original problem" began in May 1994 at the time of his nonservice-connected work injury.  

In summary, none of the competent medical evidence of record demonstrates a relationship between the Veteran's current right ankle disability and any period of the Veteran's service.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a right ankle disability, service connection for a right ankle disability must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, at 53-56 (1990).

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided notice of the evidence necessary to substantiate his claim for service connection in a letter sent to the Veteran in March 2008.  Accordingly, the Board finds that the duty to notify has been satisfied.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, VA treatment records, and private treatment records.  VA also obtained multiple examinations related to the Veteran's claim for service connection.  The Board finds that these examinations are adequate to render a determination as to the issue on appeal.  While the Veteran has indicated that additional records may be outstanding regarding his treatment in 1980 from the Moncrief Army Hospital, VA made attempts to obtain any outstanding treatment records from the Moncrief Army Hospital in July 2016; however, the hospital responded in July 2016 stating that no additional information was available.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Accordingly, the Board finds that the duty to assist has been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal. 38 U.S.C.A. § 5103A (a)(2) (West 2014).


ORDER

Entitlement to service connection for a right ankle disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


